Case: 18-10153      Document: 00514732092         Page: 1    Date Filed: 11/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-10153                            FILED
                                  Summary Calendar                  November 21, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMON MONTERO, also known as Junior,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:17-CR-181-5


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ramon Montero appeals the 365-month sentence imposed following his
conviction for conspiring to possess with intent to distribute 50 grams or more
of methamphetamine.          He argues that the district court clearly erred in
imposing      the    U.S.S.G.      § 2D1.1(b)(5)      enhancement          for       importing
methamphetamine and the § 2D1.1(b)(12) enhancement for maintaining a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10153    Document: 00514732092     Page: 2   Date Filed: 11/21/2018


                                 No. 18-10153

drug-distribution premises. We do not decide whether the district court clearly
erred in imposing either enhancement because any error was harmless.
      “An error in calculating a defendant’s guidelines range will be harmless
and not require reversal if the district court considered the correct guidelines
range and indicated that it would impose the identical sentence if that range
applied.” United States v. Rico, 864 F.3d 381, 386 (5th Cir.), cert. denied, 138
S. Ct. 487 (2017). In this case, the district court was aware of, and considered,
the guidelines range that would apply without the enhancements and made
clear that it would impose the same sentence even if the enhancements did not
apply. Therefore, any error was harmless. See id. at 387.
      Montero’s arguments to the contrary are unavailing. The requirements
in United States v. Ibarra-Luna, 628 F.3d 712 (5th Cir. 2010), are not
applicable here because the district court considered the purportedly correct
guidelines range. See Rico, 864 F.3d at 387 n.4. Montero does not cite, and
research has not revealed, any precedent that suggests a district court’s
propensity to impose a lower sentence on remand is relevant to the harmless
error inquiry. Moreover, as the Government argues, the example on which
Montero relies is inapposite.
      The judgment of the district court is AFFIRMED.




                                       2